PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/890,759
Filing Date: 2 Jun 2020
Appellant(s): Cheney et al.



__________________
Steve L.Nichols
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/03/2022 appealing from the Office action mailed 02/01/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/01/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Terminal Disclaimer
The terminal disclaimer filed on 02/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 15/895,715 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1-4, 6-9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheney et al. (US 2011/0168265) in view of Fletcher (US 1,784,094).
With regards to claim 1: 	Cheney et al. discloses (refer to Fig. 1 below) a valve (200) for preventing a fluid hammer effect, said valve comprising:
 	a gate valve having a gate (204) that is translated in and out of a channel (205) of the valve by rotation of a valve handle (201); and
 	a speed reduction device (300) for reducing a speed at which said valve may be closed, the speed reduction device comprising a gear train with a gear ratio such that a number of rotations of said valve handle results in a lesser number of rotations of a screw (202) that translates said gate with respect to said channel.

Fletcher discloses (refer to Fig. 2 below) a gate valve having a gate (4) that is translated in and out of a channel of the valve by rotation of a valve handle (21); and
 a speed reduction device (G) for reducing a speed at which said valve may be closed, the speed reduction device comprising a gear train with a gear ratio such that a number of rotations of said valve handle results in a lesser number of rotations of a screw (14) that translates said gate with respect to said channel, 
 	wherein the gear train (G) comprises at least three gears (19, 22, 20) such that, a first two gears (22, 19) in the gear train reverse a direction of rotation of the valve handle (21) as applied a third gear (20), the third gear again reversing a direction of rotation applied to the screw (14) which has the same rotation as the carrier (17) of the gear train so that a clockwise rotation of the handle (21) will cause the carrier rotate clockwise and will close the gate (4) and a counter-clockwise rotation of the handle will open the gate (this speed reduction occurs when the handle (21) is at down position so that the first gear (22) which rotates as the same direction (clockwise) as the handle, and make the second gear (19) rotates in reverse direction (counterclockwise), the rotation of the second gear as applied to the third gear causes the carrier (17), which couple to the screw (14), rotate in the reverse direction (clockwise) of the second gear (19), therefore the gear reduction as a whole will keep the screw (14) and the handle rotate as the same direction. In the case when the clockwise rotation of the handle closes the valve, then the valve is still be 
 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Cheney et al. to have the gear train design as disclosed by Fletcher for reducing a speed at which said valve may be closed as an alternative design for the gear train (300) of Cheney et al. (since they both have the same function of reducing the speed of the valve stem relative to the speed of the valve handle), to provide the result of keeping the same rotation of the screw (202, 14) and the handle (201, 21) via the gear train (G), so that a clockwise rotation of the handle will close the gate and a counter-clockwise rotation of the handle will open the gate.

    PNG
    media_image2.png
    1158
    847
    media_image2.png
    Greyscale

Fig. 1

    PNG
    media_image3.png
    1128
    886
    media_image3.png
    Greyscale

Fig. 2
With regards to claim 2: 	Cheney et al., as modified, discloses (Cheney et al., [0028]) the valve of claim 1, further comprising a set of threads (206) at one end of the channel (205) sized for mating with the threads of a pumper nozzle (108) of a fire hydrant.
With regards to claim 3: 	Cheney et al., as modified, discloses (Cheney et al., [0028]) the valve of claim 2, further comprising a set of threads at an opposite end of the channel sized for mating with a hose of a water truck.
With regards to claim 4: 	Cheney et al., as modified, discloses the valve of claim 1, wherein the screw (202) comprises a worm gear.
With regards to claim 6:
 	In making and/or using the modified device of Cheney et al., one would necessary perform the method of preventing a fluid hammer effect, the method comprising: 
 	closing a valve at a fire hydrant after extracting water from said fire hydrant, the valve comprising a gate valve having a gate that is translated in and out of a channel of the valve by rotation of a valve handle, and closing the valve comprising rotating the valve handle in a clockwise direction;
 	wherein the valve comprising the speed reduction device that increases an amount of time needed for closing said valve, and operating said valve to close said valve comprises operating the speed reduction device such that said increased amount of time needed for closing said valve prevents an occurrence of fluid hammer associated with said closing of said valve;


 	wherein the gear train comprises at least three gears such that, a first two gears in the gear train reverse a direction of rotation of the valve handle as applied a third gear, the third gear again reversing a direction of rotation applied to the screw so that a clockwise rotation of the handle will close the gate and a counter-clockwise rotation of the handle will open the gate.
With regards to claim 7:
Cheney et al., as modified, discloses method of method of claim 6, further comprising using a set of threads (206) at one end of the channel (205) sized for mating with the threads of a pumper nozzle (108) of a fire hydrant.
With regards to claim 8:
 	Cheney et al., as modified, discloses (Cheney et al., [0028]) method of method of claim 7, further comprising using a set of threads at an opposite end of the channel sized for mating with a hose of a water truck.
With regards to claim 9:
 	Cheney et al., as modified, discloses method of method of claim 6, wherein the screw comprises a worm gear.
With regards to claim 11:
 	Cheney et al., as modified, discloses method of method of claim 6, further comprising using the valve as an integral part of a waterline.

With regards to claim 13:
 	Cheney et al., as modified, discloses method of method of claim 6, further comprising using the valve in a line carrying fluid under pressure.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheney et al. and Fletcher, as applied to claim 6 above, and further in view of Mogedal (US 2014/0124209).
With regards to claim 12:
 	Cheney et al., as modified, discloses method of method of claim 6.
	Cheney et al., as modified, fails to disclose using the valve in a line carrying petroleum.
 	Mogedal discloses (Abstract) a gate valve is used for control a flow of petroleum.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the modified gate valve of Cheney et al. in the line of carrying petroleum as taught by Mogedal for control a flow of petroleum.
Allowable Subject Matter
 	Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(2) Response to Argument
 	Applicant’s argument is that the Fletcher does not teach or suggest a speed reduction device for reducing a speed at which a valve may be closed because Fletcher is concerned with quickly closing a gate valve; and the valve in Fletcher is designed to allow the operator to selectively engage additional gears to increase the power exerted to close the valve quickly when under high pressure. The Examiner respectfully disagrees for the following reasons: Fletcher

Applicant’s argument is that the Fletcher does not teach or suggest a gear train comprises at least three gears such that, a first two gears in the gear train reverse a direction of rotation of the valve handle as applied to a third gear, the third gear again reversing a direction of rotation applied to the screw so that a clockwise rotation of the handle will close the gate and a counter-clockwise rotation of the handle will open the gate as recited in claim 1. The Examiner respectfully disagrees for the following reasons: As shown in the below Figure, as the handle rotates in the clock-wise direction, it causes the first gear (22) to rotate in the clock-wise direction and causes the second gear (19) to rotate in a reverse direction (counter-clockwise), so the first two gears (22, 19) reverse a direction of the valve handle as applied to the third gear (20). And the third gear (20) again reverses a direction of rotation (clockwise of the carrier (17) attached to the screw (6)) applied to the screw. It is conventional that the clockwise rotation of the valve handle would close the valve and the counter-clockwise rotation of the vale handle would open the valve. Therefore, the gear train as a whole maintains the same rotation direction of the screw and the handle so that that a clockwise rotation of the handle will close the gate 

    PNG
    media_image4.png
    475
    498
    media_image4.png
    Greyscale

 	The same argument is applied to claim 6 which recites the method drawn in making and/or using the modified device of Cheney et al..
	With regards to the argument of the operation means is moved in the opposite direction (Fletcher, claim 8), this opposite direction language is referring to the up and down movement of the handle and not the turning (clockwise or counterclockwise ) movement of the handle. As it is the operation means (handle 21) that moves up and down in opposite directions to 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Applicant's arguments filed on 01/14/2021 with respect to the rejection(s) of claim(s) 5 and 10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MINH Q LE/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
Conferees:
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                                                                                                                                                                                                                        /NICHOLAS F POLITO/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.